22fc-/5
                                  ELECTRONIC RECORD




COA #      07-14-00428-CR                        OFFENSE:        21.11


           Robert Emmanuel Digman v. The
STYLE:     state of Texas                        COUNTY:         Randall

COA DISPOSITION:       Affirmed                  TRIAL COURT:    251st District Court



DATE: 12/23/2014                  Publish: YES   TC CASE #:      24,202-C




                          IN THE COURT OF CRIMINAL APPEALS



         Robert Emmanuel Digman       v. The
STYLE:   State of Texas                               cca#            22&-/^
                                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         *R&FcJ<>&b                                   JUDGE:

DATE:     tJi/z*J<MLT                                 SIGNED:                           PC:

JUDGE:    {M UAAsuy>~~                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD